Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is the U.S. National Stage of PCT/IB2017/001540, filed 11/28/2016, which claims priority to JP 2017-245606, filed December 21, 2017 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 05/28/2019 is acknowledged.  Claims 1-14 are pending and under examination.


Information Disclosure Statement
There was no information disclosure statement (IDS) submitted at the time of this Office action.


Drawings Objections
The drawings are objected to because Figures 9 and 10 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections 
Claims 4-6 and 9 are objected to for the following informalities:
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. “Stone” (WO2014/039961).   
	The claims are directed to a viral vector comprising a first nucleic acid sequence encoding an antigen or an antigenic epitope and a second nucleic acid sequence encoding a fusion protein including the transmembrane portion of the latent membrane protein 1 (LMP1) of Epstein Barr virus in which the intra-cytoplasmic domain has been replaced by human IPS1 or a variant thereof, wherein transduction of a cell with the vector activates the STING pathway in the cell.
	Regarding claims 1-3, 7-8, 10-12 and 14, Stone discloses a viral vector encoding an antigen as well as a transmembrane domain of LMP1 fused to at least one signaling domain from an adaptor protein, in particular fused to a signaling domain from IPS-1 (instant claims 1 and 3). Optionally, the signaling domains of further immune activating receptors, e.g. TLR or TNS superfamily receptors, 4-1 BB or OX40 may be expressed from the construct (instant claims 7, 8).  Said vector may be an adenoviral or lentiviral vector (instant claim 2) and is used as vaccine adjuvant for promoting an immune response in the treatment of cancer or an infectious disease, e.g. HIV (instant claims 10-12 and 14) (e.g. paragraph [00053] - paragraph [00059]; claims; figures; examples).
	Regarding claim 13, Stone discloses compositions, cells, kits, and methods for inducing an immune response in a subject. The compositions can be used as vaccines or vaccine adjuvants against cancer (e.g., melanoma, glioma, prostate, breast) and infectious diseases (e.g., therapeutic and preventative vaccination for viruses), and can be used in cell-based therapies for preventing and treating
disorders such as cancer and infection (see Abstract).
Therefore, the cited prior art anticipates the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648